
	
		II
		112th CONGRESS
		2d Session
		S. 3121
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on modacrylic
		  staple fibers containing 35 percent or more but not over 85 percent by weight
		  of acrylonitrile units and 2 percent or more but not over 3 percent of water,
		  not pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10
		  percent) and fiber length of 51 mm (plus or minus 10 percent).
	
	
		1.Modacrylic staple fibers
			 containing 35 percent or more but not over 85 percent by weight of
			 acrylonitrile units and 2 percent or more but not over 3 percent of water, not
			 pigmented (ecru), crimped, with an average decitex of 2.2 (plus or minus 10
			 percent) and fiber length of 51 mm (plus or minus 10 percent)
			(a)In
			 generalHeading 9902.40.03 of the Harmonized Tariff Schedule of
			 the United States (relating to modacrylic staple fibers containing 35 percent
			 or more but not over 85 percent by weight of acrylonitrile units and 2 percent
			 or more but not over 3 percent of water, not pigmented (ecru), crimped, with an
			 average decitex of 2.2 (plus or minus 10 percent) and fiber length of 51 mm
			 (plus or minus 10 percent)) is amended by striking the date in the effective
			 period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
